ASSET PURCHASE AGREEMENT
By and Among












StreamTrack Media, Inc. (“Seller”)




and




Dane Media, LLC (“Buyer”)










 
















Dated November 15, 2013
 
 
1

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page No.
       
Recitals
 
 
1
Purchase and Sale of Assets
5
 
1.1
Sale of Acquired Assets
5
 
1.2
Purchase Price
5
 
1.3
Risk of Loss
5
       
2
Obligations and Liabilities
5
     
3
Closing and Further Acts
6
 
3.1
Time and Place of Closing
6
 
3.2
Actions at Closing
6
 
3.3
Conduct of Business Prior to Closing
6
       
4
Representations and Warranties of Seller
6
 
4.1
Power and Authority; Binding Nature of Agreement
6
 
4.2
Good Standing
6
 
4.3
Approvals
7
 
4.4
Representations True on Closing Date
7
       
5
Representations and Warranties of Buyer
7
 
5.1
Power and Authority; Binding Nature of Agreement
7
 
5.2
Good Standing
7
 
5.3
Approvals
7
 
5.4
Representations True on Closing Date
7
       

 
 
2

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page No.
6
Notice Requirements
7
 
6.1
Notice Requirement
7
       
7
Further Assurances and Post Closing Covenants
8
 
7.1
Employee Plans and Employment
8
       
8
Survival of Representations and Warranties
8
     
9
Indemnification
8
 
9.1
Indemnification by Seller
8
 
9.2
Indemnification by Buyer
8
 
9.3
Procedure for Indemnification Claims
8
       
10
Injunctive Relief
9
 
10.1
Damages Inadequate
9
 
10.2
Injunctive Relief
9
       
11
Waivers
9
12
Successors and Assigns
10
13
Entire and Sole Agreement
10
14
Governing Law
10
15
Counterparts
10
16
Attorney’s Fees and Costs
10
17
Assignment
10
18
Remedies
10
19
Section Headings
10
20
Severability
10
21
Notices
11
22
Publicity
11
23
Confidentially
11

 
 
3

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Exhibit A:  Bill of Sale of Assets
 
Exhibit B:  List of Assets
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) is made and entered into as of
the 15th day of November 2013, by and among Dane Media, LLC., a New Jersey
Limited Liability Corporation (the “Buyer”), and StreamTrack Media, Inc., a
California corporation (“Buyer’s Subsidiary”), with respect to the following
facts:


R E C I T A L S


 
A.
Seller is engaged in the business of phone verified education lead generation
through Student Matching Service(s) product (the “Business”).



 
B.
Seller wishes to sell to Buyer, and Buyer wishes to purchase from Seller, the
Business and substantially all of the assets (collectively, the “Acquired
Assets”) of Seller on the terms and subject to the conditions set forth in this
Agreement.



NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the parties to this Agreement, and in light
of the above recitals to this Agreement, the parties to this Agreement hereby
agree as follows:


1. Purchase and Sale of Assets.


1.1           Sale of Acquired Assets.  Upon the terms, and subject to the
conditions set forth in this Agreement being satisfied or waived as provided
herein, at the Closing (as defined in Section 3 of this Agreement), Seller will
sell, transfer, and assign to Buyer its call center and data relationships
utilized to run the Business, and the Student Matching Service(s) websites, as
more particularly described in Exhibit C to this Agreement (the “Acquired
Assets”).


1.2           Purchase Price.  Upon the terms and conditions set forth in this
Agreement, in consideration for the sale, assignment, and transfer of the
Acquired Assets to Buyer, the Buyer will, immediately upon Closing issue wire
payment to Seller for $50,000, issue another wire payment for $50,000 on
December 13, 2013, and issue a final wire payment for $50,000 on December 31,
2013.


1.3           Risk of Loss.  After the Closing, all risk of loss, damage or
destruction to the Acquired Assets will be borne by Buyer.  The Purchase Price
being paid to Seller by Buyer will be non-revocable and no refundable.


2. Obligations and Liabilities.


Buyer will be entitled to all income associated with the Student Matching
Service business and will assume only those liabilities accrued to the Student
Matching Service business after the closing of the purchase of Student Matching
Service related assets.
 
 
5

--------------------------------------------------------------------------------

 
 
Seller will maintain all income and all liabilities associated to the Student
Matching Service related business through the date of closing of this Asset
Purchase Agreement with the exception of invoices relating to Dane Media for the
billable time period of September 1, 2013 through the date of closing of this
Agreement for Sale. Any money owed by Dane Media for invoices billed between
September 1, 2013, and November 15, 2013 will be waived and forgiven as of the
closing date of the sale and purchase of assets.


3. Closing and Further Acts.


3.1           Time and Place of Closing.  The closing of the transaction
contemplated by this Agreement (the “Closing”) will take place on November 15,
2013 (the “Closing Date”).


3.2           Actions at Closing.  Following the Closing, the following actions
will take place:


(a) Buyer will deliver to Seller the assignment of applicable Agreements for the
Business.


Buyer will assist in the transition of the Business relationships with an
introduction email or phone call.  Upon full payment and satisfaction by Buyer
to Seller in the amount of $150,000 under this Agreement, Seller shall disclose
to Buyer previous business relationships for allocation and data.


(b) Non-compete: Seller for 12 months following the close of this Agreement
shall not compete with Buyer in call center verified education leads. Nothing
shall restrict Seller from working in other verticals with call center(s) or
from generating education leads through its streaming media product(s).


3.3           Conduct of Business Prior to Closing.  Seller will:


(a) Consistent with the ordinary course of business, maintain the operations and
goodwill of the Business and the Seller, and continue its relationships with
persons having business dealings with Seller; and


4. Representations and Warranties of Seller.


Seller represents and warrants to Buyer as follows:


4.1           Power and Authority; Binding Nature of Agreement.  Seller has full
power and authority to enter into this Agreement and to perform its obligations
hereunder. The execution, delivery, and performance of this Agreement by it have
been duly authorized by all necessary action on its part. Assuming that this
Agreement is a valid and binding obligation of each of the other parties hereto,
this Agreement is a valid and binding obligation of Seller.


4.2           Good Standing.  Seller (i) is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is incorporated,
(ii) has all necessary power and authority to own its assets and to conduct its
business as it is currently being conducted, and (iii) is duly qualified or
licensed to do business and are in good standing in every jurisdiction (both
domestic and foreign) where such qualification or licensing is required.


 
6

--------------------------------------------------------------------------------

 
 
4.3           Approvals.  No authorization, consent or approval of, or
registration or filing with, any governmental authority is required to be
obtained or made by Seller in connection with the execution, delivery or
performance of this Agreement, and the conveyance by Seller to Buyer of the
Business and the Acquired Assets.


4.4           Representations True on Closing Date.  The representations and
warranties of each Party set forth in this Agreement are true and correct on the
date hereof, and will be true and correct on the Closing Date as though such
representations and warranties were made as of the Closing Date.


5. Representations and Warranties of Buyer.


Buyer represents and warrants to Seller as follows:


5.1           Power and Authority; Binding Nature of Agreement.  Buyer has full
power and authority to enter into this Agreement and to perform its obligations
hereunder.  The execution, delivery and performance of this Agreement by Buyer
have been duly authorized by all necessary action on its part.  Assuming that
this Agreement is a valid and binding obligation of the Seller, this Agreement
is a valid and binding obligation of Buyer.


5.2           Good Standing.  Buyer (i) is duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is organized,
(ii) has all necessary power and authority to own its assets and to conduct its
business as it is currently being conducted, and (iii) is duly qualified or
licensed to do business and is in good standing in every jurisdiction (both
domestic and foreign) where such qualification or licensing is required,
including mortgage banking licenses.


5.3           Approvals.  No authorization, consent or approval of, or
registration or filing with, any governmental authority or any other person is
required to be obtained or made by Buyer in connection with the execution,
delivery or performance of this Agreement.


5.4           Representations True on Closing Date.  The representations and
warranties of Buyer set forth in this Agreement are true and correct on the date
hereof, and will be true and correct on the Closing Date as though such
representations and warranties were made as of the Closing Date.


6. Notice Requirement


6.1           Notice Requirement.  Seller will give prompt written notice to
Buyer of any development occurring after the date of this Agreement, or any item
about which Seller did not have actual knowledge on the date of this Agreement,
which causes or reasonably could be expected to cause a breach of any of the
representations and warranties in Section 5 of this Agreement.  Buyer will give
prompt written notice to Seller of any development occurring after the date of
this Agreement, or any item about which Buyer did not have actual knowledge on
the date of this Agreement, which causes or reasonably could be expected to
cause a breach of any of the representations and warranties in Section 5 of this
Agreement.  No disclosure by any party pursuant to this Section 6.1 will be
deemed to amend or supplement the Exhibits or to prevent or cure any
misrepresentation or breach of any representation, warranty, or covenant in this
Agreement.


 
7

--------------------------------------------------------------------------------

 
 
7. Further Assurances and Post Closing Covenants.


7.1           Employee Plans and Employment.


(a) Nothing contained herein will be deemed to create any third party benefits
for any employee or former employee of either Party. Nothing contained herein
will be deemed to create any right of employment for any employee of either
Party before or after the Closing Date.


8. Survival of Representations and Warranties.


All representations and warranties made by each of the parties hereto will
survive the Closing for a period of one year after the Closing Date.


9. Indemnification.


9.1           Indemnification by Seller.  Seller agrees to indemnify, defend and
hold harmless Buyer against any and all claims, demands, losses, costs,
expenses, obligations, liabilities and damages, including interest, penalties
and attorneys’ and experts’ fees and costs, incurred by Buyer or any of its
affiliates arising, resulting from, or relating to any and all liabilities of
Seller arising from the Seller’s operation of the Business prior to the Closing,
any misrepresentation of a material fact or omission to disclose a material fact
made by Seller in this Agreement, any exhibits to this Agreement or in any other
document furnished or to be furnished by Seller under this Agreement, or any
breach of, or failure by Seller to perform, any of its representations,
warranties, covenants or agreements in this Agreement or in any exhibit or other
document furnished or to be furnished by Seller under this Agreement.


9.2           Indemnification by Buyer.  Buyer agrees to indemnify, defend and
hold harmless Seller against any and all claims, demands, losses, costs,
expenses, obligations, liabilities and damages, including interest, penalties
and attorneys’ and experts’ fees and costs incurred by Seller or any of its
affiliates arising, resulting from or relating to any breach of, or failure by
Buyer to perform, any of its representations, warranties, covenants or
agreements in this Agreement or in any exhibit or other document furnished or to
be furnished by Buyer under this Agreement, including but not limited to
indemnifying Seller for all liabilities arising from the  Buyer’s operation of
the Business after the Closing.


9.3           Procedure for Indemnification Claims.


(a) Whenever any parties become aware that a claim (an “Underlying Claim”) has
arisen entitling them to seek indemnification under this Section 9 of the
Agreement, such parties (the “Indemnified Parties”) shall promptly send a notice
(“Notice”) to the parties liable for such indemnification (the “Indemnifying
Parties”) of the right to indemnification (the “Indemnity Claim”); provided,
however, that the failure to so notify the Indemnifying Parties will relieve the
Indemnifying Parties from liability under this Agreement with respect to such
Indemnity Claim only if, and only to the extent that, such failure to notify the
Indemnifying Parties results in material prejudice to the Indemnifying Parties
of rights and defenses otherwise available to the Indemnifying Parties with
respect to the Underlying Claim.  Any Notice pursuant to this Section 9.3(a)
shall set forth in reasonable detail, to the extent then available, the basis
for such Indemnity Claim and an estimate of the amount of damages arising
therefrom.


 
8

--------------------------------------------------------------------------------

 
 
(b) If an Indemnity Claim does not result from or arise in connection with any
Underlying Claim or legal proceedings by a third party, the Indemnifying Parties
will have fifteen (15) calendar days following receipt of the Notice to issue a
written response to the Indemnified Parties, indicating the Indemnifying
Parties’ intention to either (i) contest the Indemnity Claim or (ii) accept the
Indemnity Claim as valid.  The Indemnifying Parties’ failure to provide such a
written response within such fifteen (15) day period shall be deemed to be an
acceptance of the Indemnity Claim as valid.  In the event that an Indemnity
Claim is accepted as valid, the Indemnifying Parties shall, within fifteen (15)
Business Days thereafter, pay the damages incurred by the Indemnified Parties in
respect of the Underlying Claim in cash by wire transfer of immediately
available funds to the account or accounts specified by the Indemnified
Parties.  To the extent appropriate, payments for indemnifiable damages made
pursuant to Section 9 of the Agreement will be treated as adjustments to the
Purchase Price.


(c) In the event an Indemnity Claim results from or arises in connection with
any Underlying Claim or legal proceedings by a third party, the Indemnifying
Parties shall have fifteen (15) calendar days following receipt of the Notice to
send a Notice to the Indemnified Parties of their election to, at their sole
cost and expense, assume the defense of any such Underlying Claim or legal
proceeding; provided that such Notice of election shall contain a confirmation
by the Indemnifying Parties of their obligation to hold harmless the Indemnified
Parties with respect to damages arising from such Underlying Claim.  The failure
by the Indemnifying Parties to elect to assume the defense of any such
Underlying Claim within such fifteen (15) day period shall entitle the
Indemnified Parties to undertake control of the defense of the Underlying Claim
on behalf of and for the account and risk of the Indemnifying Parties in such
manner as the Indemnified Parties may deem appropriate, including, but not
limited to, settling the Underlying Claim.  However, the parties controlling the
defense of the Underlying Claim shall not settle or compromise such Underlying
Claim without the prior written consent of the other parties, which consent
shall not be unreasonably withheld or delayed.  The non-controlling parties
shall be entitled to participate in (but not control) the defense of any such
action, with their own counsel and at their own expense.


(d) The Indemnifying Parties and the Indemnified Parties will cooperate
reasonably, fully and in good faith with each other, at the sole expense of the
Indemnifying Parties, in connection with the defense, compromise or settlement
of any Underlying Claim including, without limitation, by making available to
the other parties all pertinent information and witnesses within their
reasonable control.


10. Injunctive Relief.


10.1           Damages Inadequate.  Each party acknowledges that it would be
impossible to measure in money the damages to the other party if there is a
failure to comply with any covenants and provisions of this Agreement, and
agrees that in the event of any breach of any covenant or provision, the other
party to this Agreement will not have an adequate remedy at law.


10.2           Injunctive Relief.  It is therefore agreed that the other party
to this Agreement who is entitled to the benefit of the covenants and provisions
of this Agreement which have been breached, in addition to any other rights or
remedies which they may have, will be entitled to immediate injunctive relief to
enforce such covenants and provisions, and that in the event that any such
action or proceeding is brought in equity to enforce them, the defaulting or
breaching party will not urge a defense that there is an adequate remedy at law.


11. Waivers.


If any party at any time waives any rights hereunder resulting from any breach
by the other party of any of the provisions of this Agreement, such waiver is
not to be construed as a continuing waiver of other breaches of the same or
other provisions of this Agreement.  Resort to any remedies referred to herein
will not be construed as a waiver of any other rights and remedies to which such
party is entitled under this Agreement or otherwise.
 
 
9

--------------------------------------------------------------------------------

 
 
12. Successors and Assigns.


Each covenant and representation of this Agreement will inure to the benefit of
and be binding upon each of the parties, their personal representatives, assigns
and other successors in interest.


13. Entire and Sole Agreement.


This Agreement and its exhibits and schedules constitute the entire agreement
between the parties and supersede all other agreements, representations,
warranties, statements, promises and undertakings, whether oral or written, with
respect to the subject matter of this Agreement.  This Agreement may be modified
or amended only by a written agreement signed by the parties against whom the
amendment is sought to be enforced.


14. Governing Law.


This Agreement will be governed by the laws of California without giving effect
to applicable conflict of laws provision.  With respect to any disputes arising
out of or relating to this Agreement will be brought in the County of Santa
Barbara, California.


15. Counterparts.


This Agreement may be executed simultaneously in any number of counterparts,
each of which counterparts will be deemed to be an original, and such
counterparts will constitute but one and the same instrument.


16. Attorneys’ Fees and Costs.


In the event that either party must resort to legal action in order to enforce
the provisions of this Agreement or to defend such action, the prevailing party
will be entitled to receive reimbursement from the nonprevailing party for all
reasonable attorneys’ fees and all other costs incurred in commencing or
defending such action, or in enforcing this Agreement, including but not limited
to post judgment costs.


17. Assignment.


This Agreement may not be assigned by any party without prior written consent of
the other parties.


18. Remedies.


Except as otherwise expressly provided herein, none of the remedies set forth in
this Agreement are intended to be exclusive, and each party will have all other
remedies now or hereafter existing at law, in equity, by statute or
otherwise.  The election of any one or more remedies will not constitute a
waiver of the right to pursue other available remedies.


19. Section Headings.


The section headings in this Agreement are included for convenience only, are
not a part of this Agreement and will not be used in construing it.


20. Severability.


In the event that any provision or any part of this Agreement is held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability will not affect the validity or enforceability of any other
provision or part of this Agreement.


 
10

--------------------------------------------------------------------------------

 
 
21. Notices.


Each notice or other communication hereunder must be in writing and will be
deemed to have been duly given on the earlier of (i) the date on which such
notice or other communication is actually received by the intended recipient
thereof, or (ii) the date five (5) days after the date such notice or other
communication is mailed by registered or certified mail (postage prepaid) to the
intended recipient at the following address (or at such other address as the
intended recipient will have specified in a written notice given to the other
parties hereto):


If to Seller:


StreamTrack Media, Inc.
347 Chapala Street
Santa Barbara, California 93101
Attention; Aaron Gravitz, Chief Executive Officer
Telephone Number:  (805) 308-9152
Facsimile Number:   (805) 456-0406
Email Address:  aaron@streamtrackmedia.com


If to Buyer:


Dane Media, LLC
385 Sylvan Ave. Suite 24
Englewood Cliffs, NJ 07632
Attention: Robert Selt
Telephone Number:  (201) 960-9569
Email Address:  rselt@danemedia.com


22. Publicity.


Except as may be required in order for a party to comply with applicable laws,
rules, or regulations or to enable a party to comply with this Agreement, no
press release, notice to any third party or other publicity concerning the
transactions contemplated by this Agreement will be issued, given or otherwise
disseminated without the prior approval of each of the parties hereto; provided,
however, that such approval will not be unreasonably withheld.


23. Confidentiality.


Any information, including but not limited to data, business information
(including customer lists and prospects), technical information, computer
programs and documentation, programs, files, specifications, drawings, sketches,
models, samples, tools or other data, oral, written or otherwise, (hereinafter
called “Information”), furnished or disclosed by one party to the other for the
purpose of the contemplated transaction herein, will remain the disclosing
party’s property until the Closing at which time all such Information will
become the property of Buyer.  All copies of such Information in written,
graphic or other tangible form must be returned to the disclosing party
immediately upon written request if the transaction contemplated herein is not
consummated.  Such information must be kept confidential by the receiving party,
will be used only in performing due diligence pursuant to this Agreement, and
may not be used for other purposes except upon such terms as may be agreed upon
between Seller and Buyer in writing.


(Signatures on following page.)
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
above written.
 
Seller:
StreamTrack Media, Inc.
   
a California corporation
           
By:
/s/ Aaron Gravitz      
Aaron Gravitz,
      Chief Executive Officer  


Buyer:
Dane Media, LLC
   
a New Jersey Limited Liability Company
           
By:
/s/ Robert Selt      
Robert Selt, Chief Executive Officer
 

 
 
12

--------------------------------------------------------------------------------

 



 
 
 
 
 
 
 
 
 
 
EXHIBIT A


BILL OF SALE OF ASSETS
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
BILL OF SALE OF ASSETS




StreamTrack Media, Inc., a California corporation (“Seller”), hereby sells and
conveys to Dane Media, LLC. (Buyer), all of the assets (the “Assets”) pursuant
to the terms of that certain Asset Purchase Agreement (“Agreement”), made and
entered into as of November 15, 2013, by and among StreamTrack Media, Inc., a
California corporation, and Dane Media, LLC, a New Jersey Limited Liability
corporation, and assigns the Assets to Buyer forever, free and clear of all
liens and encumbrances other than those assumed by the Buyer in the Agreement.



IN WITNESS WHEREOF, Seller has signed and delivered this Bill of Sale to Buyer’s
on November 15, 2013 at Santa Barbara, California.
 

 
StreamTrack Media, Inc.
   
a California corporation
         
 
By:
/s/ Aaron Gravitz      
Aaron Gravitz, Chief Executive Officer
 

 
 
14

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT B


LIST OF ACQUIRED ASSETS
www.studentmatchingservice.com
www.studentmatchingservices.com
Call center Agreement
Data/List Management Agreement



 
 
 
15

--------------------------------------------------------------------------------